- Generated by Clanahan, Beck & Bean, PC for SEC Fiiling EXHIBIT 32 CERTIFICATION OF CHIEF EXECUTIVE OFFICER AND PRINCIPAL FINANCIAL OFFICER ALL-AMERICAN SPORTPARK, INC. PURSUANT TO 18 U.S.C. SECTION 1350 I hereby certify that, to the best of my knowledge, the Annual Report on Form 10-K of All-American SportPark, Inc. for the year ended December 31, 2011: (1) complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) the information contained in the Report fairly presents, in all material aspects, the financial condition and results of operations of All-American SportPark, Inc. Dated: March 23, 2012 /s/ Ronald S. Boreta Ronald S. Boreta Chief Executive Officer (Principal Executive Officer) and Principal Financial Officer A signed original of this written statement required by Section 906 of the Sarbanes-Oxley Act of 2002 has been provided to All-American SportPark, Inc. and will be retained by All-American SportPark, Inc. and furnished to the Securities and Exchange Commission upon request.
